DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of receipt of entry of the application filed on 11/20/2020.
	Claim 15 has been examined on the merits. 

Claim Objections
Claim 15 is objected to because of the following informalities: The terms MAO A and/or MAO B should be fully written out instead of being abbreviated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of 11,160,774.  Although the claims at issue are not identical, the claims are drawn to the same and/or similar composition and/or same and/or a similar method/process of preparing the claimed composition.  For example, US Patent 11,160,774 now referred to as Brocia reads on claim 15 of the claimed invention because both inventions teach the claimed composition and method of preparing the claimed composition comprising the instantly claimed process steps of harvesting/obtaining MAO inhibitors from distilled fermented agave extract by using the method where the extract is subjected to a controlled vacuum or temperature environment therein. Further, the instantly claimed invention encompasses the claimed inventions of U.S. Patent 11,160,774.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 is rendered vague and indefinite for the term “distilled fermented agave extract.” The language does not make clear of what is the process to obtain a “distilled fermented agave extract” which the process of obtaining may be reasonably interpreted in various ways.  The claim and/or term is indefinite, because it is open to more than one reasonable interpretation (please see Applicant’s specification in paragraphs 0003 and 0005 of a “reasonable interpretation” of the term or please see paragraph 0012 of a “reasonable interpretation“ of a “distilled fermented agave extract.”]  [Please further note that a reasonable interpretation of Applicant’s specification is a “distilled fermented agave extract” defined as a process of removing ethanol (an alcohol) from an alcoholic beverage (i.e. alcoholic beverage derived from agave) which is a distilled of a fermentation product of an extract as further noted within US. Patent 10,195,163, especially claims 1 and 3 of a “reasonable interpretation” of the term “distilled fermented agave extract”.  In addition, the term in claims 1 and 3 appears to be similar to the term within Applicant’s specification in paragraph 0012 which may define what is a “distilled fermented agave extract]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the prior admitted by applicant in the specification in view of Goldstein (US 4612196) in view of C. Theron (The use of Spinning Cone Column (“Dunlaag Vakuumdistillasie”) to reduce alcohol in wines, 1 January 2006, as presented on the website of WineLand: https://www.wineland.co.za/the-use-of-spinning-cone-column-dunlaag-vakuumdistillasie-to-reduce-alcohol-in-wines/) and with evidenced by the definition of a Spinning cone column as disclosed by Wikipeidia (https://Wikipedia.org/wiki/Spinnng-cone, pages 1-3, year 2022). 
	Applicant’s specification discloses that the alcoholic beverage preparation steps claimed in the specification in claim 15 was known preparation steps for making tequila (an alcoholic beverage derived from agave). The specification discloses that these steps were known in the art before the effective filing date of the claimed invention (see pages 1-3).  The specification does not admit that it was known to prepare a composition from the tequila by removing ethanol from the tequila using the claimed purification process to retain the volatile compounds [Please further note that a reasonable interpretation of Applicant’s specification is a “distilled fermented agave extract” is defined as a process of removing ethanol (an alcohol) from an alcoholic beverage (i.e. alcoholic beverage derived from agave) which is a distilled of a fermentation product of an extract-Further please also see US. Patent 10,195,163, especially claim 1 of a “reasonably interpretation” of the term “distilled fermented agave extract”]. 
	Therefore, Applicant is claiming a claimed method of preparing the claimed composition having the MAO inhibitory compounds comprising the instantly claimed process step of harvesting/obtaining the claimed MAO inhibitors from distilled fermented agave extract [i.e. please note that a “distilled fermented agave extract” is defined as a process of removing ethanol (an alcohol) from an alcoholic beverage (i.e. alcoholic beverage derived from agave) which is a distillate of a fermentation product of an extract] by further using the purification process step where the distilled fermented agave extract is subjected to a controlled vacuum/temperature environment [i.e. please note that a controlled vacuum temperature environment process is achieved by using a spinning cone column (SCC) as disclosed within Applicant’s specification in paragraph 0005] therein. 
	Goldstein teaches a method to prepare a low alcohol beverage by using reverse osmosis to remove the ethanol from the alcoholic beverage (i.e. alcoholic beverage derived from agave) while retaining the other volatile components of the beverage (see paragraph spanning columns 1 and 2).  While the reference does not specifically teach utilizing tequila as the beverage, the reference does teach that any alcoholic beverage can be used in the process (see column 2, lines 34-41).  The reference teaches that there is a market for lower alcohol versions of popular alcoholic beverages (see column 1, lines 13-17).  Thus, an artisan of ordinary skill would reasonably expect that the process taught by Goldstein could be utilized to create a lower alcohol version of the known tequila products.  The artisan would expect that the lower calorie content of the modified tequila would result in a product that is desirable to consumers as discussed by Goldstein.  This reasonable expectation of success would motivate the artisan to modify the known tequila product using the process taught by Goldstein. 
The reference of Goldstein, however, does not specifically state that the its obtained distilled fermented agave extract is further subjected to the purification process step of a controlled vacuum temperature environment process [i.e. a controlled vacuum temperature environment process could be by using a spinning cone column (SCC) as disclosed within Applicant’s specification in paragraph 0005] to aid in obtaining the harvested MAO inhibitors from the distilled fermented agave extract.  
However, Theron beneficially teaches that spinning cone columns (SCC) were known in the art prior to the effective filing date to be used to remove alcohol from alcoholic beverages and retain desirable volatile compounds.  Theron’s purification process step as the claimed invention also uses the claimed controlled vacuum with an inert gas of a SCC (please entire document and especially see pages 2-5 of Theron) [Please further note with evidenced by the definition of a Spinning cone column as disclosed by Wikipedia of a “Spinning cone columns are used in a form of low temperature vacuum steam distillation to gently extract volatile steam distillation to gently extract volatile chemicals from foodstuffs while minimizing the effect on the taste of the produce.  For instance, the columns can be used to remove some of the alcohol from wine (an alcoholic beverage derived from agave).  Also, the temperature and pressure can be adjusted depending on the compounds targeted with a SCC].  Thus, an artisan of ordinary skill would have reasonably expected that a spinning cone column process could be used to successfully create the volatile MAO inhibitors recited in claim 15 of the claimed invention.  This reasonable expectation of success would have motivated the artisan to modify Goldstein’s purification process step to further include the purification process step of using a spinning cone column as beneficially taught by Theron to aid in harvesting/obtaining the claimed MAO inhibitors from distilled fermented agave extract.  Moreover, the references also teach a composition that is structurally the same as the composition claimed by applicant, i.e. the reference composition is made by removing ethanol (an alcohol) from an alcoholic agave beverage while retaining the other volatile components. Thus, the reference composition should contain the same compounds as the claimed composition and would be capable of inhibiting MAO.  Moreover, the adjustment of particular conventional working conditions (e.g., the modification of other commonly employed purification extraction steps of claims 15) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655